Court of Appeals
of the State of Georgia
                                                   December 10, 2018
                                         ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A19D0191. CARA WILLIAMS v. THE STATE.

      Cara Williams seeks discretionary review of the trial court’s order denying her
motion to reinstate bond following the revocation of her pretrial bond in her underlying
criminal case. We, however, lack jurisdiction.
      An order denying the reinstatement of pretrial bond following revocation is not a
final judgment as defined in OCGA § 5-6-34 (a) (1). See Howard v. State, 194 Ga. App.
857, 857 (392 SE2d 562) (1990). Rather, such an order is an interlocutory ruling as
Williams’s criminal case remains pending below. See Mullinax v. State, 271 Ga. 112, 112
(1) (515 SE2d 839) (1999); Howard, 194 Ga. App. at 857. In order to appeal such an order,
an applicant must comply with the interlocutory appeal procedure and obtain a certificate
of immediate review. See OCGA § 5-6-34 (b). Although Williams filed a discretionary
application, “[t]he discretionary appeal statute does not excuse a party seeking appellate
review of an interlocutory order from complying with the additional requirements of
OCGA § 5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
      Williams’s failure to follow the proper appellate procedure deprives us of
jurisdiction to consider this application. Mullinax, 271 Ga. at 112 (1). Accordingly,
Williams’s application for discretionary review is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/10/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                               , Clerk.